Case 1:19-cv-03722-DDD-STV Document 23 Filed 06/25/20 USDC Colorado Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO


  Civil Action No. 19-cv-03722-STV
  ______________________________________________________________________________

  JEHRONE D. FALLS,

         Plaintiff,

  v.

  CITY OF AURORA;
  DUSTIN PETERSEN;
  ZACHARY PLOCH;
  JEREMY MCELROY;
  CHRISTOPHER C. ELLIS;
  JASON ROSENBLATT;
  JONAS A. SPITZER; and
  UNKNOWN POLICE OFFICER,

        Defendants.
  ______________________________________________________________________________

                        NOTICE OF ENTRY OF APPEARANCE
  ______________________________________________________________________________


         Charles A. Piekarski, Esq., Aurora City Attorney's Office, hereby enters his appearance as

  counsel for the City of Aurora and Officers Dustin Petersen, Zachary Ploch, Jeremy McElroy,

  Christopher C. Ellis, Jason Rosenblatt, and Jonas A. Spitzer, in their official capacities.
Case 1:19-cv-03722-DDD-STV Document 23 Filed 06/25/20 USDC Colorado Page 2 of 2




  Dated: June 25, 2020

                                                       Respectfully submitted,



                                                       s/ Charles A. Piekarski
                                                       Charles A. Piekarski
                                                       Office of the City Attorney
                                                       Aurora Municipal Center, Suite 5300
                                                       15151 East Alameda Parkway
                                                       Aurora, Colorado 80012
                                                       Telephone: (303) 739-7030
                                                       Facsimile: (303) 739-7042
                                                       E-mail: cpiekars@auroragov.org
                                                       ATTORNEY FOR DEFENDANT CITY OF
                                                       AURORA AND OFFICERS DUSTIN
                                                       PETERSEN,          ZACHARY        PLOCH,
                                                       JEREMY MCELROY, CHRISTOPHER C.
                                                       ELLIS, JASON ROSENBLATT, AND
                                                       JONAS A. SPITZER, IN THEIR OFFICIAL
                                                       CAPACITIES


                                   CERTIFICATE OF SERVICE

         I hereby certify that on June 25, 2020, I electronically filed the foregoing Notice of Entry
  of Appearance with the Clerk of the Court using the CM/ECF system which will send notification
  of such filing to the following email addresses:

  none

  and I hereby certify that I have mailed or served the document or paper to the following non-
  CM/ECF participants in the manner (mail, hand delivery, etc.) indicated by the non-participant's
  name:

  Jehrone D. Falls                             MAIL
  9995 East Harvard Avenue, #R277
  Denver, CO 80231



                                                       s/ Cindy Selden
                                                       Cindy Selden


                                                  2
